NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3468-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

THOMAS J. CAMPBELL, JR.,

     Defendant-Appellant.
___________________________

                    Submitted November 18, 2019 – Decided January 28, 2020

                    Before Judges Messano and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Gloucester County, Indictment No. 00-10-
                    0649.

                    Thomas J. Campbell, Jr., appellant pro se.

                    Charles A. Fiore, Gloucester County Prosecutor,
                    attorney for respondent (Dana R. Anton, Senior
                    Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant, Thomas J. Campbell, appeals from the denial of his motion to

correct an illegal sentence. The Law Division judge ruled that defendant's

challenge of his sentence is procedurally barred under Rule 3:22-5 because the

validity of the sentence has previously been adjudicated on the merits. We

affirm the denial of defendant's motion.

      We are intimately familiar with defendant's case. In 2000, he was indicted

for capital murder, attempted murder of another victim, and several other

weapons-related charges. He was tried before a jury in 2003 and convicted of

murder, attempted murder, aggravated assault, and weapons offenses. On the

murder conviction, the sentencing court-imposed life imprisonment with a

thirty-year period of parole ineligibility. The court also sentenced defendant to

a consecutive twenty-year prison term with a seventeen-year period of parole

ineligibility on his attempted-murder conviction. On direct appeal, we affirmed

the convictions and the imposition of consecutive sentences. We remanded the

case with respect to the length of the attempted-murder sentence, however,

because the trial court had sentenced defendant in excess of the "presumptive"

term eliminated in State v. Natale, 184 N.J. 458 (2005), following Apprendi v.

New Jersey, 530 U.S. 466, 490 (2000) (proscribing judicial factfinding that

"increases the penalty for a crime beyond the proscribed statutory maximum,"


                                                                         A-3468-17T2
                                       2
other than the fact of a prior conviction). 1 On remand, the trial court imposed

the same sentence as it had originally imposed, this time without relying on the

presumptive term. We affirmed the sentence. The Supreme Court denied

certification. State v. Campbell, 196 N.J. 466 (2008).

      Defendant next challenged the sentence by filing a petition for post-

conviction relief (PCR). That petition was eventually denied by the trial court,

and we affirmed the denial. State v. Campbell, No. A-1316-12 (App. Div. Oct.

21, 2014) (slip op. at 14). Defendant then pursued his challenge in the federal

courts by filing a pro se petition for a writ of habeas corpus. That petition was

denied.

      We need not repeat the circumstances surrounding the violent crimes

defendant committed. Those circumstances are thoroughly set forth in our first

opinion. State v. Campbell, No. A-6480-02 (App. Div. Dec. 20, 2005) (slip op.

at 4–13). Nor is there need for us to repeat the rationale of our prior holdings

affirming defendant's sentence. It is sufficient for present purposes to note that

defendant's latest challenge merely rehashes and relabels arguments that we

have already considered and rejected.



1
 For Apprendi purposes, Natale deemed the presumptive term as the "statutory
maximum." Id. at 484.
                                                                          A-3468-17T2
                                        3
      As we have previously held, defendant's sentence was neither illegal nor

excessive. The trial court correctly based its denial of defendant's renewed

attack on his sentence on Rule 3:22-5. However, even putting aside the question

of a procedural bar, defendant's latest arguments do not change our prior

conclusions concerning his sentence and lack sufficient merit to warrant further

discussion in this opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-3468-17T2
                                       4